Citation Nr: 0109896	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  99-20 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with resultant amputation of the left great 
toe and numbness of the bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Jeffers, Counsel




INTRODUCTION

The veteran served on active duty from November 1947 to 
November 1956 and from May 1957 to May 1961.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a February 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied entitlement to 
compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with resultant amputation of the left great toe and numbness 
of the lower extremities.

Review of the record indicates that the veteran's scheduled 
November 1998 
pre-determination hearing was cancelled pending medical 
expert opinion.  Following a decision on the merits and 
initiation of the present appeal, the veteran was scheduled 
for a personal hearing before the Hearing Officer at the 
local VARO in September 1999; however, he failed to report.  
He also cancelled his scheduled February 2001 personal 
hearing before a Member of the Board in Washington, DC.

The record further indicates that the veteran was informed 
that his appeal was being certified and transferred to the 
Board by VA letter dated October 12, 1999.

In February 2000, the Board received a letter from the 
veteran, detailing his contentions, with attached lay 
statements from T. Carroll and T.F. Cox [duplicate].

Under the applicable regulation, the veteran or his 
representative must submit additional evidence pertinent to 
the claim on appeal within 90 days after his claim is 
transferred to the Board for appellate review, or until the 
date the appellate decision is promulgated by the Board, 
whichever comes first.  38 C.F.R. § 20.1304(a) (2000) 
(emphasis added).  Following the expiration of the 90-day 
period, the Board will not accept additional evidence except 
when the appellant demonstrates on written motion that there 
was good cause for the delay.  38 C.F.R. § 20.1304(b) (2000).  
In the absence of a motion showing good cause for the delay 
in this case, the Board cannot accept the veteran's February 
2000 submission into the evidentiary record.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran was seen on occasion with elevated glucose 
readings between 1994 and 1995.

3.  In July 1996, the veteran was admitted to a VA hospital 
for treatment of complications of a new onset of diabetes 
mellitus, namely amputation of the left great toe and 
numbness of the lower extremities.

4.  The veteran's complications are not shown by competent 
medical evidence to be proximately due to or the result of VA 
treatment or VA medical personnel's failure to diagnose and 
treat diabetes mellitus at an earlier time.


CONCLUSION OF LAW

Compensation under 38 U.S.C.A. § 1151 for diabetes mellitus 
with resultant amputation of the left great toe and numbness 
of the bilateral lower extremities is not warranted.  38 
U.S.C.A. § 1151 (West Supp. 2000).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims (Court or CAVC) in Morton v. West, 12 
Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, No. 
96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam order), 
which had held that VA cannot assist in the development of a 
claim that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  

The Board will apply the law cited above as this version is 
clearly more favorable to the appellant's claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991) (where law or 
regulation is amended while a case is pending, the version 
most favorable to the veteran will apply); see also 
VAOPGCPREC 03-2000.  With regard to this claim, it is noted 
that the RO obtained an adequate medical expert opinion in 
January 1999.  In addition, the veteran has been specifically 
apprised of the evidence considered in both the rating 
decision and statement of the case.  The record is devoid of 
any indication that there are other pertinent records 
available that should be obtained.  The record reflects that 
the veteran was afforded multiple opportunities to present 
testimony at scheduled hearings; however, he declined to do 
so.  Moreover, he was specifically informed of the evidence 
considered, to include the January 1999 specialist's opinion, 
in the rating decision and statement of the case; however, he 
failed to supplement the record with a more favorable medical 
opinion.  Therefore, no further development is required in 
order to comply with the VCAA.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).  Therefore, the Department has satisfied the 
duty to assist in the development of this claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2097-2098 (2000) (to be codified at 
38 U.S.C. § 5103A).

On July 16, 1998, the veteran claimed compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus with resultant 
amputation of the left great toe and numbness of the 
bilateral lower extremities, as a result of his condition not 
being timely diagnosed by the VA Medical Center in 
Gainesville, Florida (VAMC-Gainesville).  He alleged that he 
had laboratory work done in April 1996 which was not properly 
reviewed and, therefore, VA failed to timely diagnose and 
treat his diabetes mellitus.

Treatment records developed by VAMC-Gainesville between 1996 
and 1998 show that the veteran was treated for a flare-up 
Crohn's disease with significant weight loss in June 1996.  
He was thereafter brought into the Emergency Room in July 
1996 with history of multiple medical problems, to include 
Crohn's disease, status post partial small bowel resection 
and partial right hemicolectomy.  His more recent complaints 
included a one-week history of nausea, vomiting fatigue, as 
well as an infected right toe.  He denied a history of 
diabetes mellitus but mentioned that he had frequent dizzy 
spells.  On admission, the veteran was noted to have a blood 
sugar of 747 [the reference range is 65-110 as reflected by a 
copy of July 19, 1996 laboratory report] which was noted to 
be consistent with new onset of diabetes.  He thereafter had 
amputation of his left great toe due to complications of 
diabetes.  Following discharge, the veteran continued to be 
treated on occasion for diabetes mellitus.

In August 1998, the custodian of records at VAMC-Gainesville 
indicated that there were no records, to include inpatient 
records, pertaining to the veteran that were developed 
between March 1996 and May 1996.

In connection with the adjudication of this claim, and due to 
the complexities of the medical issues involved the RO 
forwarded the veteran's entire claims file, to include 
hospital and outpatient records, to the VA medical center for 
review by a specialist in treatment of diabetes.  The 
specialist was asked to comment on whether any abnormal 
findings were overlooked, and also if the diagnosis of 
diabetes mellitus in July 1996 was made in a timely manner.  

In January 1999, the review and opinion of the VA specialist 
in diabetes was made part of the record on appeal.  The 
specialist noted in the aforementioned opinion:

I have been asked to render an opinion as 
to whether or not this patient was not 
diagnosed with his diabetes mellitus in a 
timely manner.  My resources for making 
this determination include laboratory 
work in the VA computer system dating 
back to 1995.  Further references are 
that of the standard of care for 
ambulatory care according to the 
Principles of Ambulatory Medicine.  This 
unfortunate gentleman underwent a toe 
amputation of the left great toe which 
was a complication of undiagnosed 
diabetes, according to the patient.  The 
most confusing aspect of this evaluation 
is exactly what is necessary to make the 
diagnosis of diabetes mellitus as well as 
what the patient's fasting state was at 
the time random blood levels were 
obtained.  I will have no way of 
commenting on exactly what the patient's 
oral intake had been prior to his plasma 
evaluations provided to me.

In general, within the last year, the 
national governing society of 
endocrinologists has redefined criteria 
for the diagnosis of diabetes mellitus.  
In general, they have provided stricter 
guidelines, indicating that physicians 
should evaluate patients more 
aggressively, even with mildly elevated 
blood glucose.  These recommendations 
came out between 1997 and 1998.  The 
patient claims to have had failure to 
diagnose somewhere prior to July of 1996, 
when these guidelines were not available 
to the general public.

The objective information that I have 
available to me is as follows:

DATE		PLASMA GLUCOSE	URINALYSIS

6/15/94	97 mg/dl			Not 
performed

2/22/95	121 mg/dl			Negative 
for glucosuria

7/19/96	747 mg/dl			-----------
------

7/29/96	147 mg/dl			1000+ mg/dl

As you can see in the objective values 
provided above, this patient has no 
evidence of glucosuria and mildly 
elevated glucose in 1994 and again in 
1995.  The next value that I had provided 
to me in the laboratory was that of 
markedly elevated glucose with glucosuria 
at the time he was diagnosed with 
diabetes mellitus in July, 1996.  I have 
not identified any evidence of plasma 
glucose or urinalysis being evaluated in 
our institution from March to May of 
1996.

The criteria for diagnosis of diabetes 
mellitus again relies heavily on the 
patient's state of fasting or glucose 
load.  I have no way of telling what the 
patient's oral intake had been prior to 
the evaluations, and so it is more 
difficult to interpret the data.  In 
general, normal fasting levels for plasma 
glucose are lower than that of glucose 
challenge.  Levels for venous plasma 
greater than 115 mg/dl are considered to 
be abnormal if they are obtained between 
10 and 16 hours postprandially.  These 
are by the criteria that would have been 
available to the treating physician at 
the time of diagnosis in 1996.  If the 
patient had eaten prior to his random 
plasma glucose determination, then the 
measurement, which was the first abnormal 
measurement I could identify, of 121 
mg/dl obtained on 2/22/95 would have been 
considered mildly abnormal but certainly 
not a red flag for the diagnosis of 
diabetes mellitus.

It is my impression that there are two 
questions to be answered:

1.	Did the hospital fail to diagnose 
diabetes mellitus in a timely manner?

There is no way that a practitioner could 
have been expected to diagnose diabetes 
mellitus based on what laboratory 
evaluations are available to me and the 
level of understanding of diabetes 
mellitus at the time period being 
reviewed.  As I stated above, more 
current information released by national 
governing societies within the last one 
to two years has urged physicians to be 
more aggressive in evaluating for 
hyperglycemia and evidence of borderline 
to new onset diabetes mellitus.  Given 
the fact that this patient's fasting 
state was not known, it makes 
interpretation of this data even that 
much more precarious.  In general, the 
answer is no.  The physician, based on 
current level of understanding at the 
time frame reviewed, would not have been 
expected to make the diagnosis of overt 
diabetes mellitus from the laboratory 
work obtained in 1995.

2.	The second question to be answered 
is whether or not diagnosis of diabetes 
mellitus in the time period of concern, 
between March and May of 1996, would have 
changed the patient's outcome.

I have reviewed this patient's 
information carefully and have confirmed 
that within the last three months, the 
patient has had at least two measurements 
of serum glucose by our diabetic nurse.  
In fact, I can identify multiple 
measurements within the last year 
obtained by various primary care 
providers as well as specifically the 
diabetic nurse.  The assumption is that 
now that the patient has been diagnosed 
with diabetes mellitus and is being 
followed by our diabetic specialist, he 
is receiving optimal care.  Despite 
receiving optimal care, counseling, and 
follow-up, the patient's serum glucose 
was markedly elevated at his most recent 
evaluation two days ago.  This number was 
376 mg/dl.  Given the fact that even 
under the best of circumstances, this 
patient's serum glucose is not well 
controlled.  It would be a very difficult 
argument to make that the patient's 
outcome would have been different should 
the diagnosis have been made earlier, 
since the patient's diagnosis has been 
known for three years now and he 
continues to struggle to control his 
serum glucose.  It is therefore my 
opinion that certainly the patient's 
unfortunate complications of amputation 
of the left great toe would have been 
unavoidable even if the patient's 
propensity to diabetes mellitus was 
diagnosed at an earlier stage.



It is my understanding that to prove 
dereliction of duty, one must prove that 
the care provided to the patient varies 
from what a reasonable and prudent 
physician of equal training would have 
done in the same circumstance.  This 
patient clearly does not meet this 
criteria, as the patient appears to have 
received very reasonable and prudent 
care.  By no means do I believe that this 
patient has been a victim of delinquency 
and has suffered from the failure to 
diagnose his diabetes mellitus.

In March 1999, the veteran submitted a copy of a statement 
from T.F. Cox, which states that she was in the room at the 
VAMC-Gainesville when Dr. Smock was treating the veteran for 
sugar diabetes.  She indicated that Dr. Smock stated that 
this condition should have been discovered three months prior 
to the date that he discovered it, which was approximately 
July 19, 1996.  Actual records from the VAMC-Gainesville do 
not confirm this observation.  Moreover, hearsay medical 
evidence, as transmitted by layperson, is of limited 
probative value.  The connection between what a physician 
said and layperson's account of what he purportedly said is 
simply too attenuated and inherently unreliable to constitute 
medical evidence.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
Finally, as discussed earlier, it is not at all clear that an 
earlier diagnosis of diabetes mellitus would have changed the 
outcome; i.e., would have prevented additional disability.  

The medical treatment in question was rendered between 1994 
and 1996; however, the veteran did not file a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 until 
July 16, 1998.  The statutory authority applicable to claims 
filed on or after October 1, 1997, provides that disability 
compensation and dependency and indemnity compensation 
"shall be awarded for a qualifying additional disability or 
a qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected."  38 
U.S.C.A. § 1151 (West Supp. 2000).  A disability or death is 
a qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and -

(1) the disability or death was caused by 
hospital care, medical or surgical 
treatment, or examination furnished the 
veteran under any law administered by the 
Secretary [of the VA], either by a 
Department employee or in a Department 
facility as defined in section 1701(3)(A) 
of this title, and the proximate cause of 
the disability or death was ---

(A) carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) an event not reasonably foreseeable; 
or

(2) the disability or death was 
proximately caused by the provision of 
training and rehabilitation services by 
the Secretary (including by a service-
provider used by the Secretary for such 
purpose under section 3115 of this title) 
as part of an approved rehabilitation 
program under chapter 31 of this title.

38 U.S.C.A. § 1151 (West Supp. 2000).

In deciding claims for VA benefits, "[w]hen there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant."  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-2099 (2000) (to be 
codified as amended at 38 U.S.C. § 5107(b)).

After a contemporaneous review of the record, the Board is of 
the opinion that compensation under 38 U.S.C.A. § 1151 for 
diabetes mellitus with resultant amputation of the left great 
toe and numbness of the bilateral lower extremities is not 
warranted.  The sole medical opinion of record, namely the 
January 1999 VA specialist's opinion, indicates that the 
veteran's complications of diabetes mellitus did not result 
from failure to timely diagnose the disorder.  Moreover, the 
examiner indicated that even if diabetes mellitus were 
diagnosed between March and May of 1996, as purportedly 
indicated by Dr. Smock during the veteran's July 1996 
hospital admission, the outcome would not have changed.

The Board has also considered the contentions of the veteran, 
inasmuch as the veteran is offering his own medical opinion, 
and notes that the record does not indicate that the veteran 
has any medical expertise.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  The veteran's assertions of medical 
causation alone are not probative because lay persons (i.e., 
persons without medical expertise) are not competent to offer 
medical opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 for diabetes mellitus with resultant amputation of the 
left great toe and numbness of the bilateral lower 
extremities is denied.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals


 

